Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 5-6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (USP 6332985).
Claims 1-2, 5-6, 9, 12, 14, 17, and 18: Sherman et al. teach a process, composition, and apparatus for removing toxins from blood (col. 1, lines 22-39) in the gastrointestinal system (col. 2, lines 42-45). The toxins are removed using an ion exchanger having the empirical formula (lines 24-26):
ApMxZr(1-x)SinGeyOm
or
ApMxTi(1-x)SinGeyOm
A: selected from the group consisting of potassium, sodium, rubidium, cesium, titanium, calcium, magnesium, hydronium, or mixtures thereof
M: selected from the group consisting of hafnium, tin, niobium, cerium, germanium, praseodymium, and terbium
p: has a value of from 1 to about 20
x: has a value of from zero to less than 1
n: has a value from about 0 to about 12
y: has a value from 0 to about 12
m: has a value from about 3 to about 36

Sherman et al. do not specifically teach that the toxin is mercury, however, the ion exchanger compound is the same as claimed. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” (MPEP 2112.01, I.). And, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).” (MPEP 2112, I.).
The compound has a zorite topology (col. 9, lines 20-24).
Sherman et al. do not specifically teach a 95% removal rate of mercury.

Claims 10, 11, 13 and 16: the process may include use of the ion exchanger packed into hollow fibers incorporated into a membrane, a hemoperfusion process, or flowing a dialysate solution through a packed bed including said exchanger (col. 5, lines 38-67; col. 6, lines 1-64). 
Claim 15: the shaped article is coated with a coating that is not dissolved by conditions within a stomach (col. 5, lines 55-58; col. 7, lines 27-33).
Claims 19 and 20: Sherman et al. incorporate by reference USP 4261828 which teaches that the exchanger is incorporated into a porous network including a biocompatible polymer which is a cross-linked carbohydrate agarose (USP 4261828 col. 3, lines 57-67; col. 4, lines 1-22).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (USP 6332985) and further in view of Anthony et al. (USP 6110378).

Anthony et al. discuss sitinakite topology as a specific type of crystalline titanosilicate crystal structure useful as a cation exchange framework for toxin removal (Claim 1; col. 1, lines 31-47; col. 4, lines 60-65; col. 5, lines 1-16; col. 6, lines 11-19). Sherman et al.’s zorite topology is another type of titanosilicate topology known for toxin removal (Anthony et al., Background art, “The OD Structure of Zorite”).
One of ordinary skill in the art at the time of the invention would have found it obvious to try substituting Sherman et al.’s zorite topology with Anthony et al.’s sitinakite topology because they are similar titanosilicate materials both recognized for extracting metals based on an ion-exchange functionality wherein each topology has a slightly different structure that would result in different extraction properties. Trying a well-known topology with an analogous intended use in an effort to produce better results would have been obvious at the time of the invention. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (USP 6332985) and further in view of DeFilippi et al. (USP 5885925).
Claims 7 and 8: Sherman et al. teach the elements of Claim 1 above. They do not teach that the exchanger has a nonatitanate topology.
DeFilippi et al. teach a method of removing various toxins using an ion exchange composition wherein the composition is useful in exchanging and removing a variety of metals including mercury (Table 2) and other toxins such as cesium (table 2). DeFilippi et al.’s structure is a sodium nonatitanate (col. 5, lines 40-55). 
One of ordinary skill in the art at the time of the invention would have found it obvious to try substituting Sherman et al.’s zorite topology with DeFlippi et al.’s nonatitanate topology .
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 
It is true that mercury and ammonium will interact differently with the claimed ion-exchanger given that mercury and ammonium are different ions.
However, the Examiner’s position is – and has been – that Sherman’s ion-exchanger will interact the same way with Mercury under the same conditions as the claim recites because Sherman’s ion-exchanger chemical structure is the same as claimed. 
Sherman was not required to recognize that their composition has the same benefit or usefulness as claimed. If Sherman did, the rejection would be anticipatory. 
Sherman teaches treating blood – which is the same bodily fluid as claimed – and, therefore, their composition (which is the same as claimed) will function to remove mercury in the same way. The prior art is not required to acknowledge the benefits of a compound as is deemed beneficial by Applicant. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). And, further, “One of ordinary skill in the art need not see 
Applicant does not argue that the structures are different. 
Given that Sherman teach treating he same fluid, i.e. blood, using the same ion-exchanger, it is inherent that mercury will be removed in the same way as claimed. 
Again, applicant does not argue that the compounds aren’t the same, just that they have different characteristics. This is not possible. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, unless Applicant can show that the structures are patentably different, then the properties must be the same.
The Examiner agrees that a single ion-exchanger will/can have different interactions with two different ions.
However, a single ion-exchanger will have the same interaction with the same ion.
Therefore, while Sherman teaches their target as being ammonium in blood, the ion-exchanger will interact in the same way as claimed with Mercury because Sherman’s composition is the same as claimed.
Regarding the optimization, one of ordinary skill in the art would consider all of the possible variables of an exchanger system including the fluid media and the chemical components when determining how much of a compound is needed for the exchange. This optimization is meant to determine the greatest amount of removal with the best and/or possible 
With respect specifically two Applicant’s discussion of EDTA vs CaEDTA, this is not analogous to the current discussion as EDTA and CaEDTA are two different compounds. There is no dispute that Sherman’s compound is the same as claimed.
With respect to the Zeolite discussion, the Examiner again emphasizes that two different will have different properties but two zeolites that are the same will have the same properties.
The Examiner and Applicant seem to be at an impasse.
The Examiner requests that Applicant explain how Sherman’s compound is different from that claimed in structural terms.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778